67 F.3d 303
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.John W. CARROLL, Appellant,v.CAMPBELL SOUP COMPANY, Appellee.
No. 94-3748.
United States Court of Appeals,Eighth Circuit.
Submitted:  Sept. 14, 1995.Filed:  Sept. 25, 1995.

Before FAGG, Circuit Judge, GIBSON, Senior Circuit Judge, and MAGILL, Circuit Judge.
PER CURIAM.


1
John W. Carroll appeals the district court's order and judgment that denied him relief on Carroll's race discrimination and retaliation claims following trial.  Having reviewed the record and the parties' briefs, we conclude Carroll is not entitled to relief.  We further conclude the district court's fact-findings are not clearly erroneous and no error of law appears.  Because the controlling law is clear and an opinion would have no precedential value, we affirm the judgment of the district court without further discussion.  See 8th Cir.  R. 47B.